Exhibit 10.3

 

PLACEMENT AGENCY AGREEMENT

 

April 18, 2017

 

Aegis Capital Corp.

810 7th Avenue, 18th Floor

New York, NY 10019

 

Ladies and Gentlemen:

 

Introduction.  Subject to the terms and conditions herein (this “Agreement”),
Marathon Patent Group, Inc., a Nevada corporation (the “Company”), hereby agrees
to sell up to an aggregate of $2,660,000 of registered and unregistered
securities of the Company, including, but not limited to, 3,800,000 shares of
common stock (the “Shares”), par value $0.0001 per share (the “Common Stock”),
and Common Stock purchase warrants to purchase up to an aggregate of 2,280,000
shares of Common Stock (the “Warrants” and, together with the Shares, the
“Securities”) directly to various investors (each, an “Investor” and,
collectively, the “Investors”) through Aegis Capital Corp. (the “Placement
Agent” and, each, a “Placement Agent”), as placement agent. The Shares shall be
offered and sold under the Company’s registration statement on Form S-3 (File
No. 333-198569) with respect to the Shares and pursuant to Section 4(a)(2) under
the Securities Act (as hereinafter defined), with respect to the Warrants. The
documents executed and delivered by the Company and the Investors in connection
with the Offering (as defined below), including, without limitation, a
securities purchase agreement (the “Purchase Agreement”), shall be collectively
referred to herein as the “Transaction Documents.” The purchase price to the
Investors for each Share is $0.70 and the exercise price to the Investors for
each share of common stock issuable upon exercise of the Warrants is $0.83.  The
Placement Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Offering (as defined
below).

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1.                                          Agreement to Act as
Placement Agent.

 

(a)                                 On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, the Placement Agent shall be the
exclusive Placement Agent in connection with the offering and sale by the
Company of the Shares pursuant to the Company’s registration statement on
Form S-3 (File No. 333-198569) (the “Registration Statement”), with the terms of
such offering (the “Offering”) to be subject to market conditions and
negotiations between the Company, the Placement Agent and the prospective
Investors.  The Placement Agent will act on a reasonable best efforts basis and
the Company agrees and acknowledges that there is no guarantee of the successful
placement of the Securities, or any portion thereof, in the prospective
Offering.  Under no circumstances will the Placement Agent or any of its
“Affiliates” (as defined below) be obligated to underwrite or purchase any of
the Shares for its own account or otherwise provide any financing.  The
Placement Agent shall act solely as the Company’s agent and not as principal. 
The Placement Agent shall have no authority to bind the Company with respect to
any prospective offer to purchase Shares and the Company shall have the sole
right to accept offers to purchase Shares and Warrants and may reject any such
offer, in whole or in part.  Subject to the terms and conditions hereof, payment
of the purchase price for, and delivery of, the Securities shall be made at one
or more closings (each a “Closing” and the date on which each Closing occurs, a
“Closing

 

--------------------------------------------------------------------------------


 

Date”).  As compensation for services rendered, on each Closing Date, the
Company shall pay to the Placement Agent the fees and expenses set forth below:

 

(i)                                     A cash fee equal to 5% of the gross
proceeds received by the Company from the sale of the Securities at the Closing
of the Offering to existing Company investors, and a cash fee equal to 7% of the
gross proceeds received by the Company for the sale of the Securities at the
Closing.

 

(ii)                                  The Company also agrees to pay to the
Placement Agent a non-accountable expense allowance equal to one percent (1%) of
the gross proceeds received by the Company from the sale of the Securities,
provided, however, that in the event that the Offering is terminated, the
Company agrees to reimburse the Placement Agent pursuant to Section 6 hereof.

 

(b)                                 The Company hereby agrees to issue and sell
to the Placement Agent (and/or its designees) on the Closing Date an option
(“Placement Agent’s Warrant”) for the purchase of an aggregate of 57,000 shares
of Common Stock, representing 1.5% of the Shares, for an aggregate purchase
price of $100.00. The Placement Agent’s Warrant agreement, in the form attached
hereto as Exhibit A (the “Placement Agent’s Warrant Agreement”), shall be
exercisable, in whole or in part, commencing on a date which is one (1) year
after the Closing Date and expiring on the five-year anniversary of the Closing
Date at an initial exercise price per shares of Common Stock of $0.77, which is
equal to 110% of the offering price of the Shares. The Placement Agent’s Warrant
Agreement and the shares of Common Stock issuable upon exercise thereof are
hereinafter referred to together as the “Placement Agent’s Securities.” The
Placement Agent understands and agrees that there are significant restrictions
pursuant to FINRA Rule 5110 against transferring the Placement Agent’s Warrant
Agreement and the underlying shares of Common Stock during the one hundred
eighty (180) days after the Closing Date and by its acceptance thereof shall
agree that it will not sell, transfer, assign, pledge or hypothecate the
Placement Agent’s Warrant Agreement, or any portion thereof, or be the subject
of any hedging, short sale, derivative, put or call transaction that would
result in the effective economic disposition of such securities for a period of
one hundred eighty (180) days following the Closing Date to anyone other than
(i) a selected dealer in connection with the Offering, or (ii) a bona fide
officer or partner of the Placement Agent or selected dealer; and only if any
such transferee agrees to the foregoing lock-up restrictions.  Delivery of the
Placement Agent’s Warrant Agreement shall be made on the Closing Date and shall
be issued in the name or names and in such authorized denominations as the
Placement Agent may request.

 

(c)                                  The term of the Placement Agent’s exclusive
engagement will be until the completion of the Offering (the “Exclusive Term”); 
provided, however, that a party hereto may terminate the engagement with respect
to itself at any time upon 10 days written notice to the other parties.
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in the indemnification provisions will
survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under FINRA Rule 5110(f)(2)(D)(i), will survive any
expiration or termination of this Agreement.  Nothing in this Agreement shall be
construed to limit the ability of the Placement Agent or its Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Persons” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited

 

2

--------------------------------------------------------------------------------


 

liability company, joint stock company, government (or an agency or subdivision
thereof) or other entity of any kind and (ii) “Affiliate” means any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person as such terms are used in
and construed under Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”).

 

Section 2.                                          Representations, Warranties
and Covenants of the Company.  The Company hereby represents, warrants and
covenants to the Placement Agent as of the date hereof, and as of each Closing
Date, as follows:

 

(a)                                 Securities Law Filings.  The Company has
filed with the Securities and Exchange Commission (the “Commission”) the
Registration Statement under the Securities Act, which was filed on September 4,
2014 for the registration under the Securities Act of the Shares and declared
effective on January 6, 2015.  Following the effectiveness of the Registration
Statement and the determination of pricing among the Company and the prospective
Investors introduced to the Company by Placement Agent, the Company will file
with the Commission pursuant to Rules 430A and 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a final prospectus relating to the placement of the
Shares, their respective pricings and the plan of distribution thereof and will
advise the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, at any given time, including the exhibits thereto filed at such time,
as amended at such time, is hereinafter called the “Registration Statement”;
such prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the amended or supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rules 430B and/or 424(b) (including the Base Prospectus as so
amended or supplemented) is hereinafter called the “Prospectus Supplement.”  The
Registration Statement at the time it originally becomes effective is
hereinafter called the “Original Registration Statement.” Any reference in this
Agreement to the Registration Statement, the Original Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”), if any, which were or are filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), at any given time, as the case may be;
and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Original
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  The Company has
not received any notice that the Commission has issued or intends to issue a
stop order suspending the effectiveness of the Registration Statement or the use
of the Base Prospectus or the Prospectus Supplement or intends to commence a
proceeding for any such purpose.

 

(b)                                 Assurances.  The Original Registration
Statement, as amended, (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at

 

3

--------------------------------------------------------------------------------


 

the time it became effective, complied in all material respects with the
Securities Act and the applicable Rules and Regulations and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Base Prospectus, and the Prospectus Supplement, each as of its respective
date, comply or will comply in all material respects with the Securities Act and
the applicable Rules and Regulations.  Each of the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, did not and will not contain
as of the date thereof any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations promulgated thereunder, and none of such documents, when they were
filed with the Commission, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein (with
respect to Incorporated Documents incorporated by reference in the Base
Prospectus or Prospectus Supplement), in light of the circumstances under which
they were made not misleading. No post-effective amendment to the Registration
Statement reflecting any facts or events arising after the date thereof which
represent, individually or in the aggregate, a fundamental change in the
information set forth therein is required to be filed with the Commission. 
Except for this Agreement, there are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. Except for this Agreement, there are no
contracts or other documents required to be described in the Base Prospectus or
Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required.

 

(c)                                  Offering Materials.  Neither the Company
nor any of its directors and officers has distributed and none of them will
distribute, prior to each Closing Date, any offering material in connection with
the offering and sale of the Securities other than the Base Prospectus, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

(d)                                 Subsidiaries.  All of the direct and
indirect subsidiaries of the Company (the “Subsidiaries”) are set forth in the
Incorporated Documents. Except as disclosed in the Registration Statement, the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any liens, charges, security
interests, encumbrances, rights of first refusal, preemptive rights or other
restrictions (collectively, “Liens”), and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

(e)                                  Organization and Qualification.  The
Company and each of the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or

 

4

--------------------------------------------------------------------------------


 

reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any other agreement
entered into between the Company and the Investors, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement or the
transactions contemplated under the Prospectus Supplement (any of (i), (ii) or
(iii), a “Material Adverse Effect”) and no an action, claim, suit, investigation
or proceeding (including, without limitation, an informal investigation or
partial proceeding, such as a deposition), whether commenced or threatened
(“Proceeding”) has been instituted in any such jurisdiction revoking, limiting
or curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(f)                                   Authorization; Enforcement.  The Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and the Prospectus Supplement
and otherwise to carry out its obligations hereunder and thereunder.  The
execution and delivery of each of this Agreement and the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby and under the Prospectus Supplement have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, the Company’s Board of Directors (the “Board of
Directors”) or the Company’s stockholders in connection therewith other than in
connection with the Required Approvals (as defined below).  This Agreement has
been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(g)                                  No Conflicts.  The execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
pursuant to the Prospectus Supplement and the Transaction Documents, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(h)                                 Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration

 

5

--------------------------------------------------------------------------------


 

with, any court or other federal, state, local or other governmental authority
or other Person in connection with the execution, delivery and performance by
the Company of this Agreement and the transactions contemplated pursuant to the
Prospectus Supplement, other than: (i) the filing with the Commission of the
Prospectus Supplement, (ii) application(s) to the Nasdaq Capital Market (the
“Trading Market”) for the listing of the Shares and shares of Common Stock
underlying the Warrants for trading thereon in the time and manner required
thereby and (iii) the filing of the Form D with the Commission and such filings
as are required to be made under applicable state securities laws (collectively,
the “Required Approvals”).

 

(i)                                     Issuance of the Securities;
Registration.  The Securities are duly authorized and, when issued and paid for
in accordance with the Prospectus Supplement and the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.  The shares underlying the Warrants (the “Warrant
Shares”), when issued in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The shares underlying the Placement Agent’s Warrants
(the “Placement Agent’s Warrant Shares”), when issued in accordance with the
terms of the Warrants, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to the Prospectus Supplement and the Transaction
Documents.

 

(j)                                    Capitalization.  The capitalization of
the Company is as set forth in the Incorporated Documents.  The Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time any
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (“Common Stock Equivalents”) outstanding as of the date of
the most recently filed periodic report under the Exchange Act.  No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement
and the transactions contemplated pursuant to the Prospectus Supplement.  Except
as a result of the purchase and sale of the Securities, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock of the capital
stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary.  The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company of any Subsidiary that contain any
redemption of similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary.  The
Company does not have any stock appreciation rights of “phantom stock” plans or

 

6

--------------------------------------------------------------------------------


 

agreements or any similar plan or agreement.  All of the outstanding shares of
capital stock of the Company are duly authorized.  All of the outstanding shares
of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the Securities. 
There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(k)                                 SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required or permitted, including current reports on Form 8-K, to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act.  The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(l)                                     Material Changes; Undisclosed Events,
Liabilities or Developments.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.  The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by the
Prospectus Supplement and the Transaction

 

7

--------------------------------------------------------------------------------


 

Documents or disclosed in the Prospectus Supplement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.

 

(m)                             Litigation.  Except as set forth in the SEC
Reports, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement and the transactions contemplated
pursuant to the Prospectus Supplement or the Securities or (ii) could, if there
were an unfavorable decision, have or reasonably be expected to result in a
Material Adverse Effect.  Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(n)                                 Labor Relations.  No material labor dispute
exists or, to the knowledge of the Company, is imminent with respect to any of
the employees of the Company, which could reasonably be expected to result in a
Material Adverse Effect.  None of the Company’s or its Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and the Company and its
Subsidiaries believe that their relationships with their employees are good.  No
executive officer of the Company or any Subsidiary, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters. 
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(o)                                 Compliance.  Neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or governmental authority or (iii) is or has been in violation of any
statute, rule,

 

8

--------------------------------------------------------------------------------


 

ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(p)                                 Environmental
Laws.                            The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect

 

(q)                                 Regulatory Permits.  The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

 

(r)                                    Title to Assets.  The Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, for
which appropriate reserves have been made therefor in accordance with GAAP and,
the payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

(s)                                   Patents and Trademarks.  The Company and
the Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  None of, and neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement.  Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a notice (written or
otherwise) of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
would

 

9

--------------------------------------------------------------------------------


 

not have a Material Adverse Effect.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(t)                                    Insurance.  The Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. 
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(u)                                 Transactions With Affiliates and Employees. 
Except as set forth in the SEC Reports, none of the officers or directors of the
Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.

 

(v)                                 Sarbanes-Oxley; Internal Accounting
Controls.  The Company and the Subsidiaries are in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and as of
the Closing Date.  The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and
forms.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures of the Company and the
Subsidiaries as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation
Date”).  The Company presented in its most recently filed periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their

 

10

--------------------------------------------------------------------------------


 

evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(w)                               Certain Fees.  Except as set forth in the
Prospectus Supplement, no brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Prospectus Supplement.  The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement and
the transactions contemplated pursuant to the Prospectus Supplement.

 

(x)                                 Investment Company. The Company is not, and
is not an Affiliate of, and immediately after receipt of payment for the
Securities, will not be or be an Affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.  The Company
shall conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.

 

(y)                                 Registration Rights.  No Person has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary, except
those securities included in the Company’s registration statement on Form S-1
filed on February 10, 2017.

 

(z)                                  Listing and Maintenance Requirements.  The
Common Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  The Company has
not, in the 12 months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.  The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

 

(aa)                          Application of Takeover Protections.  The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the transactions contemplated pursuant to the Prospectus
Supplement, including without limitation as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.

 

(bb)                          Disclosure.  Except with respect to the material
terms and conditions of the transactions contemplated by this Agreement and the
transactions contemplated pursuant to the

 

11

--------------------------------------------------------------------------------


 

Prospectus Supplement and the Transaction Documents, the Company confirms that
neither it nor any other Person acting on its behalf has provided any of the
Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement.  The Company understands and
confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Investors regarding the Company
and, its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.  The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.

 

(cc)                            No Integrated Offering.  Assuming the accuracy
of the Investors’ representations and warranties set forth in the Transaction
Documents, neither the Company, nor any of its Affiliates, nor any Person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would cause this offering of the Shares to be integrated with other
components of this Offering or prior offerings by the Company for purposes of
the Securities Act which would require the registration of the Warrants or any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

 

(dd)                          Solvency.  Based on the consolidated financial
condition of the Company as of each Closing Date, after giving effect to the
receipt by the Company of the proceeds from the sale of the Securities
hereunder, (i) the fair saleable value of the Company’s assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from each Closing Date.  The SEC Reports sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000

 

12

--------------------------------------------------------------------------------


 

due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(ee)                            Tax Status.  Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries (i) has made or filed
all United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(ff)                              Foreign Corrupt Practices.  Neither the
Company nor any Subsidiary, nor to the knowledge of the Company or any
Subsidiary, any agent or other person acting on behalf of the Company or any
Subsidiary, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

(gg)                            [Reserved]

 

(hh)                          Accountants.  The Company’s accounting firm is set
forth in the Incorporated Documents.  To the knowledge and belief of the
Company, such accounting firm (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2017.

 

(ii)                                  Regulation M Compliance.  The Company has
not, and to its knowledge no one acting on its behalf has, (i) taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.

 

(jj)                                Office of Foreign Assets Control.  Neither
the Company nor any Subsidiary, to the Company’s knowledge, any director,
officer, agent, employee or affiliate of the Company or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

(kk)                          U.S. Real Property Holding Corporation.  The
Company is not and has never been a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company shall so certify upon Investor’s request.

 

13

--------------------------------------------------------------------------------


 

(ll)                                  Bank Holding Company Act.  Neither the
Company nor any of its Subsidiaries or Affiliates is subject to the Bank Holding
Company Act of 1956, as amended (the “BHCA”) and to regulation by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”).  Neither the
Company nor any of its Subsidiaries or Affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither the Company nor any of its Subsidiaries or Affiliates
exercises a controlling influence over the management or policies of a bank or
any entity that is subject to the BHCA and to regulation by the Federal Reserve.

 

(mm)                  Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

 

(nn)                          Certificates.  Any certificate signed by an
officer of the Company and delivered to the Placement Agent or to counsel for
the Placement Agent shall be deemed to be a representation and warranty by the
Company to the Placement Agent as to the matters set forth therein.

 

(oo)                          Reliance.  The Company acknowledges that
the Placement Agent will rely upon the accuracy and truthfulness of the
foregoing representations and warranties and hereby consents to such reliance.

 

(pp)                          FINRA Affiliations.  There are no affiliations
with any FINRA member firm among the Company’s officers, directors or, to the
knowledge of the Company, any five percent (5%) or greater stockholder of the
Company.

 

(qq)                          Lock-Up Agreements. Schedule A hereto contains a
complete and accurate list of the Company’s officers and directors
(collectively, the “Lock-Up Parties”). The Company has caused each of the
Lock-Up Parties to deliver to the Placement Agent an executed Lock-Up Agreement,
in the form attached hereto as Exhibit B (the “Lock-Up Agreement”), prior to the
execution of this Agreement.

 

Section 3.                                          Delivery and Payment.  Each
Closing shall occur at the offices of Zysman, Aharoni, Gayer and Sullivan &
Worcester LLP, 1633 Broadway, New York, New York 10019 (or at such other place
as shall be agreed upon by the Placement Agent and the Company) (“Placement
Agent Counsel”).  Subject to the terms and conditions hereof, at each Closing
payment of the purchase price for the Securities sold on such Closing Date shall
be made by Federal Funds wire transfer, against delivery of such Securities, and
such Securities shall be registered in such name or names and shall be in such
denominations, as the Placement Agent may request at least one business day
before the time of purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel.   All actions
taken at a Closing shall be deemed to have occurred simultaneously.

 

14

--------------------------------------------------------------------------------


 

Section 4.                                          Covenants and Agreements of
the Company.  The Company further covenants and agrees with the Placement Agent
as follows:

 

(a)                                 Registration Statement Matters.  The Company
will advise the Placement Agent promptly after it receives notice thereof of the
time when any amendment to the Registration Statement has been filed or becomes
effective or any supplement to any Prospectus Supplement or any amended
Prospectus Supplement has been filed and will furnish the Placement Agent with
copies thereof.  The Company will file promptly all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Section 13(a), 14 or 15(d) of the Exchange Act subsequent
to the date of any Prospectus Supplement and for so long as the delivery of a
prospectus is required in connection with the Offering.  The Company will advise
the Placement Agent, promptly after it receives notice thereof (i) of any
request by the Commission to amend the Registration Statement or to amend or
supplement any Prospectus Supplement or for additional information, and (ii) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
any Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Shares or Warrants for offering or sale in any
jurisdiction, of the institution or threatened institution of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or a Prospectus Supplement or for
additional information. The Company shall use its best efforts to prevent the
issuance of any such stop order or prevention or suspension of such use.  If the
Commission shall enter any such stop order or order or notice of prevention or
suspension at any time, the Company will use its best efforts to obtain the
lifting of such order at the earliest possible moment, or will file a new
registration statement and use its best efforts to have such new registration
statement declared effective as soon as practicable.  Additionally, the Company
agrees that it shall comply with the provisions of Rules 424(b), 430A, 430B and
430C, as applicable, under the Securities Act, including with respect to the
timely filing of documents thereunder, and will use its reasonable efforts to
confirm that any filings made by the Company under such Rule 424(b) are received
in a timely manner by the Commission.

 

(b)                                 Blue Sky Compliance.  The Company will
cooperate with the Placement Agent and the Investors in endeavoring to qualify
the Securities for sale under the securities laws of such jurisdictions (United
States and foreign) as the Placement Agent and the Investors may reasonably
request and will make such applications, file such documents, and furnish such
information as may be reasonably required for that purpose, provided the Company
shall not be required to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction where it is not now so
qualified or required to file such a consent, and provided further that the
Company shall not be required to produce any new disclosure document other than
a Prospectus Supplement.  The Company will, from time to time, prepare and file
such statements, reports and other documents as are or may be required to
continue such qualifications in effect for so long a period as the Placement
Agent may reasonably request for distribution of the Securities.  The Company
will advise the Placement Agent promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Securities for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Amendments and Supplements to a Prospectus
Supplement and Other Matters.  The Company will comply with the Securities Act
and the Exchange Act, and the rules and regulations of the Commission
thereunder, so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement, the Incorporated Documents and any Prospectus
Supplement.  If during the period in which a prospectus is required by law to be
delivered in connection with the distribution of Securities contemplated by the
Incorporated Documents or any Prospectus Supplement (the “Prospectus Delivery
Period”), any event shall occur as a result of which, in the judgment of the
Company or in the opinion of the Placement Agent or counsel for the Placement
Agent, it becomes necessary to amend or supplement the Incorporated Documents or
any Prospectus Supplement in order to make the statements therein, in the light
of the circumstances under which they were made, as the case may be, not
misleading, or if it is necessary at any time to amend or supplement the
Incorporated Documents or any Prospectus Supplement or to file under the
Exchange Act any Incorporated Document to comply with any law, the Company will
promptly prepare and file with the Commission, and furnish at its own expense to
the Placement Agent and to dealers, an appropriate amendment to the Registration
Statement or supplement to the Registration Statement, the Incorporated
Documents or any Prospectus Supplement that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus Supplement as so
amended or supplemented, in the light of the circumstances under which they were
made, as the case may be, not misleading, or so that the Registration Statement,
the Incorporated Documents or any Prospectus Supplement, as so amended or
supplemented, will comply with law.  Before amending the Registration Statement
or supplementing the Incorporated Documents or any Prospectus Supplement in
connection with the Offering, the Company will furnish the Placement Agent with
a copy of such proposed amendment or supplement and will not file any such
amendment or supplement to which the Placement Agent reasonably objects.

 

(d)                                 Copies of any Amendments and Supplements to
a Prospectus Supplement.  The Company will furnish the Placement Agent, without
charge, during the period beginning on the date hereof and ending on the later
of the last Closing Date of the Offering, as many copies of the Incorporated
Documents and any Prospectus Supplement and any amendments and supplements
thereto (including any Incorporated Documents, if any) as the Placement Agent
may reasonably request.

 

(e)                                  Free Writing Prospectus.  The Company
covenants that it will not, unless it obtains the prior written consent of the
Placement Agent, make any offer relating to the Shares that would constitute an
Company Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 of the Securities Act) required to
be filed by the Company with the Commission or retained by the Company under
Rule 433 of the Securities Act.  In the event that the Placement Agent expressly
consents in writing to any such free writing prospectus (a “Permitted Free
Writing Prospectus”), the Company covenants that it shall (i) treat each
Permitted Free Writing Prospectus as an Company Free Writing Prospectus, and
(ii) comply with the requirements of Rule 164 and 433 of the Securities Act
applicable to such Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.

 

(f)                                   Transfer Agent.  The Company will
maintain, at its expense, a registrar and transfer agent for the Common Stock.

 

(g)                                  Earnings Statement.  As soon as practicable
and in accordance with applicable requirements under the Securities Act, but in
any event not later than 18 months after the last Closing Date, the Company will
make generally available to its security holders and to the

 

16

--------------------------------------------------------------------------------


 

Placement Agent an earnings statement, covering a period of at least 12
consecutive months beginning after the last Closing Date, that satisfies the
provisions of Section 11(a) and Rule 158 under the Securities Act.

 

(h)                                 Periodic Reporting Obligations.  During the
Prospectus Delivery Period, the Company will duly file, on a timely basis, with
the Commission and the Trading Market all reports and documents required to be
filed under the Exchange Act within the time periods and in the manner required
by the Exchange Act.

 

(i)                                     Additional Documents.  The Company will
enter into any subscription, purchase or other customary agreements as the
Placement Agent or the Investors deem necessary or appropriate to consummate the
Offering, all of which will be in form and substance reasonably acceptable to
the Placement Agent and the Investors.  The Company agrees that the Placement
Agent may rely upon, and each is a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any such
purchase, subscription or other agreement with Investors in the Offering.

 

(j)                                    No Manipulation of Price.  The Company
will not take, directly or indirectly, any action designed to cause or result
in, or that has constituted or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any securities of the Company.

 

(k)                                 Acknowledgment.  The Company acknowledges
that any advice given by the Placement Agent to the Company is solely for the
benefit and use of the Board of Directors of the Company and may not be used,
reproduced, disseminated, quoted or referred to, without the Placement Agent’s
prior written consent.

 

(l)                                     Company Lock-Up Agreement.  The Company,
on behalf of itself and any successor entity, agrees that, without the prior
written consent of the Placement Agent, it will not, for a period of 90 days
after the date of this Agreement (the “Lock-Up Period”), (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
capital stock of the Company or any securities convertible into or exercisable
or exchangeable for shares of capital stock of the Company; (ii) other than
pursuant to a registration statement for the registration of warrants issued as
part of an equity raise in December 2016, file or cause to be filed any
registration statement with the Commission relating to the offering of any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; or
(iii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of capital stock
of the Company, whether any such transaction described in clause (i), (ii) or
(iii) above is to be settled by delivery of shares of capital stock of the
Company or such other securities, in cash or otherwise.

 

The restrictions contained in this Section 4(l) shall not apply to (i) the
Shares to be sold to the Purchasers under the Purchase Agreements or the shares
of common stock issuable upon the exercise of the Warrants, or (ii) the issuance
by the Company of shares of Common Stock upon the exercise of a stock option or
warrant or the conversion of a security outstanding on the date hereof, of which
the Placement Agent has been made aware, or (iii) the issuance of stock options
to employees, directors and consultants pursuant to equity compensation plans
described in the Registration Statement, the Prospectus and Prospectus
Supplement.

 

17

--------------------------------------------------------------------------------


 

(m)                             Release of D&O Lock-up Period. If the Placement
Agent, in its sole discretion, agrees to release or waive the restrictions set
forth in the Lock-Up Agreements described in Section 2(qq) hereof for an officer
or director of the Company and provide the Company with notice of the impending
release or waiver at least three (3) Business Days before the effective date of
the release or waiver, the Company agrees to announce the impending release or
waiver by a press release substantially in the form of Exhibit C hereto through
a major news service at least two (2) Business Days before the effective date of
the release or waiver.

 

Section 5.                                          Conditions of the
Obligations of the Placement Agent.  The obligations of the Placement Agent
hereunder shall be subject to the accuracy of the representations and warranties
on the part of the Company set forth in Section 2 hereof, in each case as of the
date hereof and as of each Closing Date as though then made, to the timely
performance by each of the Company of its covenants and other obligations
hereunder on and as of such dates, and to each of the following additional
conditions:

 

(a)                                 Accountants’ Comfort Letter.  On the date
hereof, the Placement Agent shall have received, and the Company shall have
caused to be delivered to the Placement Agent, a letter from each of BDO, LLP
(with respect to the Company’s financial statements for the fiscal year ended
December 31, 2016) and SingerLewak LLP (with respect to the Company’s financial
statements for the fiscal year ended December 31, 2015) (the independent
registered public accounting firms of the Company), addressed to the Placement
Agent, dated as of the date hereof, in form and substance satisfactory to the
Placement Agent.  The letter shall not disclose any change in the condition
(financial or other), earnings, operations, business or prospects of the Company
from that set forth in the Incorporated Documents or the applicable Prospectus
Supplement, which, in the Placement Agent’s sole judgment, is material and
adverse and that makes it, in the Placement Agent’s sole judgment, impracticable
or inadvisable to proceed with the Offering of the Shares as contemplated by
such Prospectus Supplement.

 

(b)                                 Compliance with Registration Requirements;
No Stop Order; No Objection from the FINRA.  Each Prospectus Supplement (in
accordance with Rule 424(b)) and “free writing prospectus” (as defined in
Rule 405 of the Securities Act), if any, shall have been duly filed with the
Commission, as appropriate; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order preventing or suspending the use of any Prospectus
Supplement shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order having the effect of
ceasing or suspending the distribution of the Shares or any other securities of
the Company shall have been issued by any securities commission, securities
regulatory authority or stock exchange and no proceedings for that purpose shall
have been instituted or shall be pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange; all requests for additional information on the part of the
Commission shall have been complied with; and the FINRA shall have raised no
objection to the fairness and reasonableness of the placement terms and
arrangements.

 

(c)                                  Corporate Proceedings.  All corporate
proceedings and other legal matters in connection with this Agreement, the
Registration Statement and each Prospectus Supplement, and the registration,
sale and delivery of the Securities, shall have been completed or resolved in a
manner reasonably satisfactory to the Placement Agent Counsel, and such counsel
shall have been furnished with such papers and information as it may reasonably
have requested to enable such counsel to pass upon the matters referred to in
this Section 5.

 

18

--------------------------------------------------------------------------------


 

(d)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement and prior to each Closing Date, in
the Placement Agent’s sole judgment after consultation with the Company, there
shall not have occurred any Material Adverse Change or Material Adverse Effect.

 

(e)                                  Opinion of Counsel for the Company.  The
Placement Agent shall have received on each Closing Date the favorable opinion
of Sichenzia Ross Ference Kesner LLP, legal counsel to the Company, dated as of
such Closing Date, including, without limitation, a negative assurance letter
addressed to the Placement Agent and in form and substance satisfactory to the
Placement Agent.

 

(f)                                   Intentionally Omitted.

 

(g)                                  Officers’ Certificate.  The Placement Agent
shall have received on each Closing Date a certificate of the Company, dated as
of such Closing Date, signed by the Chief Executive Officer and Chief Financial
Officer of the Company, to the effect that, and the Placement Agent shall be
satisfied that, the signers of such certificate have reviewed the Registration
Statement, the Incorporated Documents, any Prospectus Supplement, and this
Agreement and to the further effect that:

 

(i)                                     The representations and warranties of
the Company in this Agreement are true and correct, as if made on and as of such
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to such
Closing Date;

 

(ii)                                  No stop order suspending the effectiveness
of the Registration Statement or the use of the Base Prospectus or any
Prospectus Supplement has been issued and no proceedings for that purpose have
been instituted or are pending or, to the Company’s knowledge, threatened under
the Securities Act; no order having the effect of ceasing or suspending the
distribution of the Shares or any other securities of the Company has been
issued by any securities commission, securities regulatory authority or stock
exchange in the United States and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, contemplated by
any securities commission, securities regulatory authority or stock exchange in
the United States;

 

(iii)                               When the Registration Statement became
effective, at the time of sale, and at all times subsequent thereto up to the
delivery of such certificate, the Registration Statement and the Incorporated
Documents, if any, when such documents became effective or were filed with the
Commission, contained all material information required to be included therein
by the Securities Act and the Exchange Act and the applicable rules and
regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, did not and do not include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that the preceding representations and warranties contained in this paragraph
(iii) shall not apply to any statements or omissions made in reliance upon and
in conformity with information furnished in writing to the Company by the
Placement Agent expressly for use therein) and, since the effective date of the
Registration Statement, there has occurred

 

19

--------------------------------------------------------------------------------


 

no event required by the Securities Act and the rules and regulations of the
Commission thereunder to be set forth in the Incorporated Documents which has
not been so set forth; and

 

(iv)                              Subsequent to the respective dates as of which
information is given in the Registration Statement, the Incorporated Documents
and any Prospectus Supplement, there has not been:  (a) any Material Adverse
Change; (b) any transaction that is material to the Company and the Subsidiaries
taken as a whole, except transactions entered into in the ordinary course of
business; (c) any obligation, direct or contingent, that is material to the
Company and the Subsidiaries taken as a whole, incurred by the Company or any
Subsidiary, except obligations incurred in the ordinary course of business;
(d) any material change in the capital stock (except changes thereto resulting
from the exercise of outstanding stock options or warrants) or outstanding
indebtedness of the Company or any Subsidiary; (e) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company; or
(f) any loss or damage (whether or not insured) to the property of the Company
or any Subsidiary which has been sustained or will have been sustained which has
a Material Adverse Effect.

 

(h)                                 Bring-down Comfort Letter.  On each Closing
Date, the Placement Agent shall have received from each of BDO, LLP (with
respect to the Company’s financial statements for the fiscal year ended
December 31, 2016) and SingerLewak LLP (with respect to the Company’s financial
statements for the fiscal year ended December 31, 2015), or such other
independent registered public accounting firm of the Company, a letter dated as
of such Closing Date, in form and substance satisfactory to the Placement Agent,
to the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (a) of this Section 5, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to such Closing Date.

 

(i)                                     Stock Exchange Listing.  The Common
Stock shall be registered under the Exchange Act and shall be listed on the
Trading Market, and the Company shall not have taken any action designed to
terminate, or likely to have the effect of terminating, the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from the Trading Market, nor shall the Company have received any
information suggesting that the Commission or the Trading Market is
contemplating terminating such registration or listing.

 

(j)                                    Placement Agent’s Warrant Agreements. On
or before the Closing Date, the Placement Agent shall have received executed
copies of the Placement Agent’s Warrant Agreements.

 

(k)                                 Lock-Up Agreements. On or before the date of
this Agreement, the Company shall have delivered to the Placement Agent executed
copies of the Lock-Up Agreements from each of the persons listed in Schedule A
hereto.

 

(l)                                     Additional Documents.  On or before each
Closing Date, the Placement Agent and counsel for the Placement Agent shall have
received such information and documents as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

20

--------------------------------------------------------------------------------


 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.                                          Payment of Expenses.  The
Company agrees to pay all costs, fees and expenses incurred by the Company in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation: 
(i) all expenses incident to the issuance, delivery and qualification of the
Securities (including all printing and engraving costs); (ii) all fees and
expenses of the registrar and transfer agent of the Common Stock; (iii) all
necessary issue, transfer and other stamp taxes in connection with the issuance
and sale of the Securities; (iv) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors; (v) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Registration Statement (including
financial statements, exhibits, schedules, consents and certificates of
experts), the Base Prospectus and each Prospectus Supplement, and all amendments
and supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Placement Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Placement Agent, preparing and
printing a “Blue Sky Survey,” an “International Blue Sky Survey” or other
memorandum, and any supplements thereto, advising the Placement Agent of such
qualifications, registrations and exemptions; (vii) if applicable, the filing
fees incident to the review and approval by the FINRA of the Placement Agent’s
participation in the offering and distribution of the Shares; (viii) the fees
and expenses associated with including the Securities on the Trading Market;
(ix) all accountable costs and expenses incident to the travel and accommodation
of the Company’s and the Placement Agent’s employees on the “roadshow,” if any
in an amount not to exceed $5,000 in the aggregate; (x) the costs associated
with post-Closing advertising the Offering in the national editions of the Wall
Street Journal and New York Times; (xi) all fees, expenses and disbursements
relating to background checks of the Company’s officers and directors in an
amount not to exceed $5,000 in the aggregate; (xii) the fees and expenses of the
Underwriter’s legal counsel not to exceed $50,000; (xiii) the $10,000 cost
associated with the use of Ipreo’s book building, prospectus tracking and
compliance software for the Offering; and (xiv) all other fees, costs and
expenses referred to in Part II of the Registration Statement.

 

Section 7.                                          Indemnification and
Contribution.

 

(a)  The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Incorporated
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances

 

21

--------------------------------------------------------------------------------


 

under which they were made, not misleading (other than untrue statements or
alleged untrue statements in, or omissions or alleged omissions from,
information relating to an Indemnified Person furnished in writing by or on
behalf of such Indemnified Person expressly for use in the Incorporated
Documents) or (ii) otherwise arising out of or in connection with advice or
services rendered or to be rendered by any Indemnified Person pursuant to this
Agreement, the transactions contemplated thereby or any Indemnified Person’s
actions or inactions in connection with any such advice, services or
transactions; provided, however, that, in the case of clause (ii) only, the
Company shall not be responsible for any Liabilities or Expenses of any
Indemnified Person that are finally judicially determined to have resulted
solely from such Indemnified Person’s (x) gross negligence or willful misconduct
in connection with any of the advice, actions, inactions or services referred to
above or (y) use of any offering materials or information concerning the Company
in connection with the offer or sale of the Securities in the Offering which
were not authorized for such use by the Company and which use constitutes gross
negligence or willful misconduct. The Company also agrees to reimburse each
Indemnified Person for all Expenses as they are incurred in connection with
enforcing such Indemnified Person’s rights under this Agreement.

 

(b)                                 Upon receipt by an Indemnified Person of
actual notice of an Action against such Indemnified Person with respect to which
indemnity may be sought under this Agreement, such Indemnified Person shall
promptly notify the Company in writing; provided that failure by any Indemnified
Person so to notify the Company shall not relieve the Company from any liability
which the Company may have on account of this indemnity or otherwise to such
Indemnified Person, except to the extent the Company shall have been prejudiced
by such failure. The Company shall, if requested by the Placement Agent, assume
the defense of any such Action including the employment of counsel reasonably
satisfactory to the Placement Agent, which counsel may also be counsel to the
Company. Any Indemnified Person shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company has failed promptly to assume the defense and employ
counsel or (ii) the named parties to any such Action (including any impeded
parties) include such Indemnified Person and the Company, and such Indemnified
Person shall have been advised in the reasonable opinion of counsel that there
is an actual conflict of interest that prevents the counsel selected by the
Company from representing both the Company (or another client of such counsel)
and any Indemnified Person; provided that the Company shall not in such event be
responsible hereunder for the fees and expenses of more than one firm of
separate counsel for all Indemnified Persons in connection with any Action or
related Actions, in addition to any local counsel. The Company shall not be
liable for any settlement of any Action effected without its written consent
(which shall not be unreasonably withheld).  In addition, the Company shall not,
without the prior written consent of the Placement Agent (which shall not be
unreasonably withheld), settle, compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened Action in
respect of which indemnification or contribution may be sought hereunder
(whether or not such Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Person from all Liabilities arising out of such Action for
which indemnification or contribution may be sought hereunder. The
indemnification required hereby shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable.

 

(c)                                  In the event that the foregoing indemnity
is unavailable to an Indemnified Person other than in accordance with this
Agreement, the Company shall contribute to the Liabilities and Expenses paid or
payable by such Indemnified Person in such proportion as is appropriate to

 

22

--------------------------------------------------------------------------------


 

reflect (i) the relative benefits to the Company, on the one hand, and to the
Placement Agent and any other Indemnified Person, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of fees actually received by the Placement
Agent pursuant to this Agreement. For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as (a) the total value paid or contemplated to be paid to
or received or contemplated to be received by the Company in the transaction or
transactions that are within the scope of this Agreement, whether or not any
such transaction is consummated, bears to (b) the fees paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act, as amended, shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 

(d)                                 The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with advice or services
rendered or to be rendered by any Indemnified Person pursuant to this Agreement,
the transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions except
for Liabilities (and related Expenses) of the Company that are finally
judicially determined to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct in connection with any such advice,
actions, inactions or services.

 

(e)                                  The reimbursement, indemnity and
contribution obligations of the Company set forth herein shall apply to any
modification of this Agreement and shall remain in full force and effect
regardless of any termination of, or the completion of any Indemnified Person’s
services under or in connection with, this Agreement.

 

Section 8.                                          Representations and
Indemnities to Survive Delivery.  The respective indemnities, agreements,
representations, warranties and other statements of the Company or any person
controlling the Company, of its officers, and of the Placement Agent set forth
in or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Placement Agent, the
Company, or any of its or their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.  A
successor to a Placement Agent, or to the Company, its directors or officers or
any person controlling the Company, shall be entitled to the benefits of the
indemnity, contribution and reimbursement agreements contained in this
Agreement.

 

Section 9.                                          Notices.  All communications
hereunder shall be in writing and shall be mailed, hand delivered or telecopied
and confirmed to the parties hereto as follows:

 

If to the Placement Agent to the address set forth above, attention: David
Bocchi, Facsimile: (212) 813-1047

 

23

--------------------------------------------------------------------------------


 

With a copy to:

 

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

1633 Broadway

New York, NY 10019

Facsimile: (212) 660-3001

Attention:  Oded Har-Even, Esq.

 

If to the Company:

 

Marathon Patent Group, Inc.

11100 Santa Monica Blvd., Ste. 380

Los Angeles, CA 90025

Attention:  Chief Financial Officer

Facsimile No.:  (703) 224-8801

 

With a copy to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, NY 10006 Facsimile: (212)980-5192

Attention:  Harvey Kesner, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 10.                                   Right of First Refusal. The
Placement Agent shall have an irrevocable right of first refusal (the “Right of
First Refusal”), for a period of six (6) months after the date the Closing Date,
to act as sole investment banker, sole book-runner, and/or sole placement agent,
at the Placement Agent’s sole discretion, for each and every future public and
private equity and debt offering, including all equity linked financings (each,
a “Subject Transaction”), during such six (6) month period, of the Company, or
any successor to or subsidiary of the Company, on terms and conditions customary
to the Placement Agent for such Subject Transactions.  For the avoidance of any
doubt, the Company shall not retain, engage or solicit any additional investment
banker, book-runner, financial advisor, underwriter and/or placement agent in a
Subject Transaction without the express written consent of the Placement Agent.

 

Section 11.                                   Successors.  This Agreement will
inure to the benefit of and be binding upon the parties hereto, and to the
benefit of the employees, officers and directors and controlling persons
referred to in Section 7 hereof, and to their respective successors, and
personal representative, and no other person will have any right or obligation
hereunder.

 

Section 12.                                   Partial Unenforceability.  The
invalidity or unenforceability of any section, paragraph or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph or provision hereof.  If any Section, paragraph or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

 

Section 13.                                   Governing Law Provisions.  This
Agreement shall be deemed to have been made and delivered in New York City and
both this engagement letter and the transactions contemplated hereby shall be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York, without regard to the
conflict of laws principles thereof.  Each of the Placement Agent and the
Company: (i) agrees that any legal suit, action or proceeding arising out of or
relating to this engagement letter and/or the transactions contemplated hereby
shall be instituted

 

24

--------------------------------------------------------------------------------


 

exclusively in New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York, (ii) waives any
objection which it may have or hereafter to the venue of any such suit, action
or proceeding, and (iii) irrevocably consents to the jurisdiction of the New
York Supreme Court, County of New York, and the United States District Court for
the Southern District of New York in any such suit, action or proceeding.  Each
of the Placement Agent and the Company further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service process upon the Placement Agent,
in any such suit, action or proceeding.  Notwithstanding any provision of this
engagement letter to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of its affiliates, shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by us that are finally judicially determined to
have resulted from the bad faith or gross negligence of such individuals or
entities.  If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

Section 14.                                   General Provisions.

 

(a)                                 This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  Notwithstanding anything herein to
the contrary, the Engagement Agreement, dated April 9, 2017 (the “Engagement
Agreement”), between the Company and the Placement Agent shall continue to be
effective and the terms therein shall continue to survive and be enforceable by
the in accordance with its terms, provided that, in the event of a conflict
between the terms of the Engagement Agreement and this Agreement, the terms of
this Agreement shall prevail shall continue to be effective and the terms
therein shall continue to survive and be enforceable by the Placement Agent in
accordance with its terms, provided that, in the event of a conflict between the
terms of the Engagement Agreement and this Agreement, the terms of this
Agreement shall prevail.  This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit.  Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

 

(b)                                 The Company acknowledges that in connection
with the offering of the Securities: (i) the Placement Agent has acted at arms
length, are not agents of, and owe no fiduciary duties to the Company or any
other person, (ii) the Placement Agent owes the Company only those duties and
obligations set forth in this Agreement and (iii) the Placement Agent may have
interests that differ from those of the Company.  The Company waives to the full
extent permitted by applicable law any claims it may have against the Placement
Agent arising from an alleged breach of fiduciary duty in connection with the
offering of the Securities

 

25

--------------------------------------------------------------------------------


 

[The remainder of this page has been intentionally left blank.]

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

 

Very truly yours,

 

 

 

MARATHON PATENT GROUP, INC.

 

a Nevada corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 

AEGIS CAPITAL CORP.

 

By:

 

 

 

Name:

 

 

Title:

 

 

27

--------------------------------------------------------------------------------


 

Schedule A

 

List of Lock-Up Parties

 

Doug Croxall

Francis Knuettel II

James Crawford

Richard S. Chernicoff

Edward Kovalik

Christopher Robichaud

Richard Tyler

Erich Spangenberg

 

28

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Placement Agent’s Warrant Agreement

 

THE REGISTERED HOLDER OF THIS PURCHASE WARRANT BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT FOR A
PERIOD OF ONE HUNDRED EIGHTY DAYS FOLLOWING THE CLOSING DATE (DEFINED BELOW) TO
ANYONE OTHER THAN (I) AEGIS CAPITAL CORP. OR A SELECTED DEALER IN CONNECTION
WITH THE OFFERING, OR (II) A BONA FIDE OFFICER OR PARTNER OF AEGIS CAPITAL CORP.
OR OF ANY SUCH SELECTED DEALER.

 

THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO [                ] [DATE THAT
IS ONE YEAR FROM THE CLOSING DATE OF THE OFFERING]. VOID AFTER 5:00 P.M.,
EASTERN TIME, [                   ] [DATE THAT IS FIVE YEARS FROM THE CLOSING
DATE OF THE OFFERING].

 

COMMON STOCK PURCHASE WARRANT

 

For the Purchase of [     ] Common Stock

 

of

 

Marathon Patent Group, Inc.

 

1.                                      Purchase Warrant. THIS CERTIFIES THAT,
in consideration of funds duly paid by or on behalf of Aegis Capital Corp.
(“Holder”), as registered owner of this Purchase Warrant, to Marathon Patent
Group, Inc., a Nevada corporation (the “Company”), Holder is entitled, at any
time or from time to time from [                ] [DATE THAT IS ONE YEAR FROM
THE CLOSING DATE OF THE OFFERING] (the “Commencement Date”), and at or before
5:00 p.m., Eastern time, [            ] [DATE THAT IS FIVE YEARS FROM THE
CLOSING DATE OF THE OFFERING] (the “Expiration Date”), but not thereafter, to
subscribe for, purchase and receive, in whole or in part, up to [    ] shares of
the Company’s common stock, $0.0001 par value per share (the “Shares”), subject
to adjustment as provided in Section 6 hereof. If the Expiration Date is a day
on which banking institutions are authorized by law to close, then this Purchase
Warrant may be exercised on the next succeeding day which is not such a day in
accordance with the terms herein. During the period ending on the Expiration
Date, the Company agrees not to take any action that would terminate this
Purchase Warrant. This Purchase Warrant is initially exercisable at $0.77 per
Share; provided, however, that upon the occurrence of any of the events
specified in Section 6 hereof, the rights granted by this Purchase Warrant,
including the exercise price per Share and the number of Shares to be received
upon such exercise, shall be adjusted as therein specified. The term “Exercise
Price” shall mean the initial exercise price or the adjusted exercise price,
depending on the context.

 

--------------------------------------------------------------------------------


 

2.                                      Exercise.

 

2.1                               Exercise Form. In order to exercise this
Purchase Warrant, the exercise form attached hereto must be duly executed and
completed and delivered to the Company, together with this Purchase Warrant and
payment of the Exercise Price for the Shares being purchased payable in cash by
wire transfer of immediately available funds to an account designated by the
Company or by certified check or official bank check. If the subscription rights
represented hereby shall not be exercised at or before 5:00 p.m., Eastern time,
on the Expiration Date, this Purchase Warrant shall become and be void without
further force or effect, and all rights represented hereby shall cease and
expire.

 

2.2                               Cashless Exercise.  If at any time after the
Commencement Date there is no effective registration statement registering, or
no current prospectus available for, the resale of the Shares by the Holder,
then in lieu of exercising this Purchase Warrant by payment of cash or check
payable to the order of the Company pursuant to Section 2.1 above, Holder may
elect to receive the number of Shares equal to the value of this Purchase
Warrant (or the portion thereof being exercised), by surrender of this Purchase
Warrant to the Company, together with the exercise form attached hereto, in
which event the issue to Holder, Shares in accordance with the following
formula:

 

X

=

Y(A-B)

 

A

 

Where,

 

 

 

 

X

=

The number of Shares to be issued to Holder;

 

Y

=

The number of Shares for which the Purchase Warrant is being exercised;

 

A

=

The fair market value of one Share; and

 

B

=

The Exercise Price.

 

For purposes of this Section 2.2, the fair market value of a Share is defined as
follows:

 

(i)                    if the Company’s common stock is traded on a securities
exchange, the value shall be deemed to be the closing price on such exchange
prior to the exercise form being submitted in connection with the exercise of
the Purchase Warrant; or

 

(ii)                  if the Company’s common stock is actively traded
over-the-counter, the value shall be deemed to be the closing bid prior to the
exercise form being submitted in connection with the exercise of the Purchase
Warrant; if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Company’s Board of Directors.

 

2.3                               Legend. Each certificate for the securities
purchased under this Purchase Warrant shall bear a legend as follows unless such
securities have been registered under the Securities Act of 1933, as amended
(the “Act”):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state law.
Neither the securities nor any interest therein may be offered for sale, sold or
otherwise transferred except pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from registration under
the Securities Act and applicable state law which, in the opinion of counsel to
the Company, is available.”

 

A-2

--------------------------------------------------------------------------------


 

3.                                      Transfer.

 

3.1                               General Restrictions. The registered Holder of
this Purchase Warrant agrees by his, her or its acceptance hereof, that such
Holder will not: (a) sell, transfer, assign, pledge or  hypothecate this
Purchase Warrant for a period of one hundred eighty (180) days following the
Closing Date to anyone other than: (i) Aegis Capital Corp. (“Aegis”) or a
selected dealer participating in the Offering, or (ii) a bona fide officer or
partner of AEGIS or of any such selected dealer, in each case in accordance with
FINRA Conduct Rule 5110(g)(1), or (b) cause this Purchase Warrant or the
securities issuable hereunder to be the subject of any hedging, short sale,
derivative, put or call transaction that would result in the effective economic
disposition of this Purchase Warrant or the securities hereunder, except as
provided for in FINRA Rule 5110(g)(2). On and after 180 days after the Closing
Date, transfers to others may be made subject to compliance with or exemptions
from applicable securities laws. In order to make any permitted assignment, the
Holder must deliver to the Company the assignment form attached hereto duly
executed and completed, together with the Purchase Warrant and payment of all
transfer taxes, if any, payable in connection therewith. The Company shall
within five (5) Business Days transfer this Purchase Warrant on the books of the
Company and shall execute and deliver a new Purchase Warrant or Purchase
Warrants of like tenor to the appropriate assignee(s) expressly evidencing the
right to purchase the aggregate number of Shares purchasable hereunder or such
portion of such number as shall be contemplated by any such assignment.

 

3.2                               Restrictions Imposed by the Securities Act.
The securities evidenced by this Purchase Warrant shall not be transferred
unless and until: (i) the Company has received the opinion of counsel for the
Holder that the securities may be transferred pursuant to an exemption from
registration under the Securities Act and applicable state securities laws, the
availability of which is established to the reasonable satisfaction of the
Company (the Company hereby agreeing that the opinion of Sichenzia Ross Ference
Kesner LLP shall be deemed satisfactory evidence of the availability of an
exemption), or (ii) a registration statement or a post-effective amendment to
the Registration Statement relating to the offer and sale of such securities has
been filed by the Company and declared effective by the U.S. Securities and
Exchange Commission (the “Commission”) and compliance with applicable state
securities law has been established.

 

4.                                      Registration Rights.

 

4.1                               Demand Registration.

 

4.1.1                     Grant of Right. The Company, upon written demand (a
“Demand Notice”) of the Holder(s) of at least 51% of the Purchase Warrants
and/or the underlying Shares (“Majority Holders”), agrees to register, on one
occasion, all or any portion of the Shares underlying the Purchase Warrants
(collectively, the “Registrable Securities”). On such occasion, the Company will
file a registration statement with the Commission covering the Registrable
Securities within sixty (60) days after receipt of a Demand Notice and use its
reasonable best efforts to have the registration statement declared effective
promptly thereafter, subject to compliance with review by the Commission;
provided, however, that the Company shall not be required to comply with a
Demand Notice if the Company has filed a registration statement with respect to
which the Holder is entitled to piggyback registration rights pursuant to
Section 4.2 hereof and either: (i) the Holder has elected to participate in the
offering covered by such registration statement or (ii) if such registration
statement relates to an underwritten primary offering of securities of the
Company, until the offering covered by such registration statement has been
withdrawn or until thirty (30) days after such offering is consummated. The
demand for registration may be made at any time during a period of four
(4) years beginning on the Commencement Date. The Company covenants and agrees
to give written notice of its receipt of any Demand Notice by any Holder(s) to
all other registered

 

A-3

--------------------------------------------------------------------------------


 

Holders of the Purchase Warrants and/or the Registrable Securities within ten
(10) days after the date of the receipt of any such Demand Notice.

 

4.1.2                     Terms. The Company shall bear all fees and expenses
attendant to the registration of the Registrable Securities pursuant to
Section 4.1.1, but the Holders shall pay any and all underwriting commissions
and the expenses of any legal counsel selected by the Holders to represent them
in connection with the sale of the Registrable Securities. The Company agrees to
use its reasonable best efforts to cause the filing required herein to become
effective promptly and to qualify or register the Registrable Securities in such
States as are reasonably requested by the Holder(s); provided, however, that in
no event shall the Company be required to register the Registrable Securities in
a State in which such registration would cause: (i) the Company to be obligated
to register or license to do business in such State or submit to general service
of process in such State, or (ii) the principal shareholders of the Company to
be obligated to escrow their shares of capital stock of the Company. The Company
shall cause any registration statement filed pursuant to the demand right
granted under Section 4.1.1 to remain effective for a period of at least twelve
(12) consecutive months after the date that the Holders of the Registrable
Securities covered by such registration statement are first given the
opportunity to sell all of such securities. The Holders shall only use the
prospectuses provided by the Company to sell the shares covered by such
registration statement, and will immediately cease to use any prospectus
furnished by the Company if the Company advises the Holder that such prospectus
may no longer be used due to a material misstatement or omission.
Notwithstanding the provisions of this Section 4.1.2, the Holder shall be
entitled to a demand registration under this Section 4.1.2 on only one
(1) occasion and such demand registration right shall terminate on the fifth
anniversary of the effectiveness of the registration statement in accordance
with FINRA Rule 5110(f)(2)(H)(iv).

 

4.2                               “Piggy-Back” Registration.

 

4.2.1                     Grant of Right. In addition to the demand right of
registration described in Section 4.1 hereof, the Holder shall have the right,
for a period of no more than seven (7) years from the date of effectiveness of
the registration statement in accordance with FINRA Rule 5110(f)(2)(H)(v), to
include the Registrable Securities as part of any other registration of
securities filed by the Company (other than in connection with a transaction
contemplated by Rule 145(a) promulgated under the Securities Act or pursuant to
Form S-8 or any equivalent form); provided, however, that if, solely in
connection with any primary underwritten public offering for the account of the
Company, the managing underwriter(s) thereof shall, in its reasonable
discretion, impose a limitation on the number of shares of common stock which
may be included in the Registration Statement because, in such underwriter(s)’
judgment, marketing or other factors dictate such limitation is necessary to
facilitate public distribution, then the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registrable
Securities with respect to which the Holder requested inclusion hereunder as the
underwriter shall reasonably permit. Any exclusion of Registrable Securities
shall be made pro rata among the Holders seeking to include Registrable
Securities in proportion to the number of Registrable Securities sought to be
included by such Holders; provided, however, that the Company shall not exclude
any Registrable Securities unless the Company has first excluded all outstanding
securities, the holders of which are not entitled to inclusion of such
securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities.

 

4.2.2                     Terms. The Company shall bear all fees and expenses
attendant to registering the Registrable Securities pursuant to Section 4.2.1
hereof, but the Holders shall pay any and all underwriting commissions and the
expenses of any legal counsel selected by the Holders to represent them in
connection with the sale of the Registrable Securities. In the event of such a
proposed registration, the

 

A-4

--------------------------------------------------------------------------------


 

Company shall furnish the then Holders of outstanding Registrable Securities
with not less than thirty (30) days written notice prior to the proposed date of
filing of such registration statement. Such notice to the Holders shall continue
to be given for each registration statement filed by the Company until such time
as all of the Registrable Securities have been sold by the Holder. The holders
of the Registrable Securities shall exercise the “piggy-back” rights provided
for herein by giving written notice within ten (10) days of the receipt of the
Company’s notice of its intention to file a registration statement. Except as
otherwise provided in this Purchase Warrant, there shall be no limit on the
number of times the Holder may request registration under this Section 4.2.2;
provided, however, that such registration rights shall terminate on the sixth
anniversary of the Commencement Date.

 

4.3                               General Terms.

 

4.3.1                     Indemnification. The Company shall indemnify the
Holder(s) of the Registrable Securities to be sold pursuant to any registration
statement hereunder and each person, if any, who controls such Holders within
the meaning of Section 15 of the Securities Act or Section 20 (a) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”), against all loss,
claim, damage, expense or liability (including all reasonable attorneys’ fees
and other expenses reasonably incurred in investigating, preparing or defending
against any claim whatsoever) to which any of them may become subject under the
Securities Act, the Exchange Act or otherwise, arising from such registration
statement but only to the same extent and with the same effect as the provisions
pursuant to which the Company has agreed to indemnify the Placement Agent
contained in Section 7 of the Placement Agency Agreement between the Placement
Agent and the Company, dated as of April 18, 2017.

 

4.3.2                     Exercise of Purchase Warrants. Nothing contained in
this Purchase Warrant shall be construed as requiring the Holder(s) to exercise
their Purchase Warrants prior to or after the initial filing of any registration
statement or the effectiveness thereof.

 

4.3.3                     Documents Delivered to Holders. The Company shall
furnish to each Holder participating in any of the foregoing offerings and to
each underwriter of any such offering, if any, a signed counterpart, addressed
to such Holder or underwriter, of: (i) an opinion of counsel to the Company,
dated the effective date of such registration statement (and, if such
registration includes an underwritten public offering, an opinion dated the date
of the closing under any underwriting agreement related thereto), and (ii) a
“cold comfort” letter dated the effective date of such registration statement
(and, if such registration includes an underwritten public offering, a letter
dated the date of the closing under the underwriting agreement) signed by the
independent registered public accounting firm which has issued a report on the
Company’s financial statements included in such registration statement, in each
case covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to underwriters in underwritten public
offerings of securities. The Company shall also deliver promptly to each Holder
participating in the offering requesting the correspondence and memoranda
described below and to the managing underwriter, if any, copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to the registration statement and permit each Holder and underwriter to
do such investigation, upon reasonable advance notice, with respect to
information contained in or omitted from the registration statement as it deems
reasonably necessary to comply with applicable securities laws or rules of
FINRA. Such investigation shall include access to books, records and properties
and opportunities to discuss the business of the Company with its officers and
independent auditors, all to such reasonable extent and at such reasonable times
as any such Holder shall reasonably request.

 

A-5

--------------------------------------------------------------------------------


 

4.3.4                     Underwriting Agreement. The Company shall enter into
an underwriting agreement with the managing underwriter(s), if any, selected by
any Holders whose Registrable Securities are being registered pursuant to this
Section 4, which managing underwriter shall be reasonably satisfactory to the
Company. Such agreement shall be reasonably satisfactory in form and substance
to the Company, each Holder and such managing underwriters, and shall contain
such representations, warranties and covenants by the Company and such other
terms as are customarily contained in agreements of that type used by the
managing underwriter. The Holders shall be parties to any underwriting agreement
relating to an underwritten sale of their Registrable Securities and may, at
their option, require that any or all the representations, warranties and
covenants of the Company to or for the benefit of such underwriters shall also
be made to and for the benefit of such Holders. Such Holders shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters except as they may relate to such Holders, their
Shares and their intended methods of distribution.

 

4.3.5                     Documents to be Delivered by Holder(s). Each of the
Holder(s) participating in any of the foregoing offerings shall furnish to the
Company a completed and executed questionnaire provided by the Company
requesting information customarily sought of selling security holders.

 

4.3.6                     Damages. Should the registration or the effectiveness
thereof required by Sections 4.1 and 4.2 hereof be delayed by the Company or the
Company otherwise fails to comply with such provisions, the Holder(s) shall, in
addition to any other legal or other relief available to the Holder(s), be
entitled to obtain specific performance or other equitable (including
injunctive) relief against the threatened breach of such provisions or the
continuation of any such breach, without the necessity of proving actual damages
and without the necessity of posting bond or other security.

 

5.                                      New Purchase Warrants to be Issued.

 

5.1                               Partial Exercise or Transfer. Subject to the
restrictions in Section 3 hereof, this Purchase Warrant may be exercised or
assigned in whole or in part. In the event of the exercise or assignment hereof
in part only, upon surrender of this Purchase Warrant for cancellation, together
with the duly executed exercise or assignment form and funds sufficient to pay
any Exercise Price and/or transfer tax if exercised pursuant to Section 2.1
hereto, the Company shall cause to be delivered to the Holder without charge a
new Purchase Warrant of like tenor to this Purchase Warrant in the name of the
Holder evidencing the right of the Holder to purchase the number of Shares
purchasable hereunder as to which this Purchase Warrant has not been exercised
or assigned.

 

5.2                               Lost Certificate. Upon receipt by the Company
of evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Purchase Warrant and of reasonably satisfactory indemnification or the
posting of a bond, the Company shall execute and deliver a new Purchase Warrant
of like tenor and date. Any such new Purchase Warrant executed and delivered as
a result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.

 

6.                                      Adjustments.

 

6.1                               Adjustments to Exercise Price and Number of
Securities. The Exercise Price and the number of Shares underlying the Purchase
Warrant shall be subject to adjustment from time to time as hereinafter set
forth:

 

A-6

--------------------------------------------------------------------------------


 

6.1.1                     Share Dividends; Split Ups. If, after the date hereof,
and subject to the provisions of Section 6.3 below, the number of outstanding
Shares is increased by a stock dividend payable in Shares or by a split up of
Shares or other similar event, then, on the effective day thereof, the number of
Shares purchasable hereunder shall be increased in proportion to such increase
in outstanding Shares, and the Exercise Price shall be proportionately
decreased.

 

6.1.2                     Aggregation of Shares. If, after the date hereof, and
subject to the provisions of Section 6.3 below, the number of outstanding Shares
is decreased by a consolidation, combination or reclassification of Shares or
other similar event, then, on the effective date thereof, the number of Shares
purchasable hereunder shall be decreased in proportion to such decrease in
outstanding Shares, and the Exercise Price shall be proportionately increased.

 

6.1.3                     Replacement of Securities upon Reorganization, etc. In
case of any reclassification or reorganization of the outstanding Shares other
than a change covered by Section 6.1.1 or 6.1.2 hereof or that solely affects
the par value of such Shares, or in the case of any share reconstruction or
amalgamation or consolidation of the Company with or into another corporation
(other than a consolidation or share reconstruction or amalgamation in which the
Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding Shares), or in the case of
any sale or conveyance to another corporation or entity of the property of the
Company as an entirety or substantially as an entirety in connection with which
the Company is dissolved, the Holder of this Purchase Warrant shall have the
right thereafter (until the expiration of the right of exercise of this Purchase
Warrant) to receive upon the exercise hereof, for the same aggregate Exercise
Price payable hereunder immediately prior to such event, the kind and amount of
shares of stock or other securities or property (including cash) receivable upon
such reclassification, reorganization, share reconstruction or amalgamation, or
consolidation, or upon a dissolution following any such sale or transfer, by a
Holder of the number of Shares of the Company obtainable upon exercise of this
Purchase Warrant immediately prior to such event; and if any reclassification
also results in a change in Shares covered by Section 6.1.1 or 6.1.2, then such
adjustment shall be made pursuant to Sections 6.1.1, 6.1.2 and this
Section 6.1.3. The provisions of this Section 6.1.3 shall similarly apply to
successive reclassifications, reorganizations, share reconstructions or
amalgamations, or consolidations, sales or other transfers.

 

6.1.4                     Changes in Form of Purchase Warrant. This form of
Purchase Warrant need not be changed because of any change pursuant to this
Section 6.1, and Purchase Warrants issued after such change may state the same
Exercise Price and the same number of Shares as are stated in the Purchase
Warrants initially issued pursuant to this Agreement. The acceptance by any
Holder of the issuance of new Purchase Warrants reflecting a required or
permissive change shall not be deemed to waive any rights to an adjustment
occurring after the Commencement Date or the computation thereof.

 

6.2                               Substitute Purchase Warrant. In case of any
consolidation of the Company with, or share reconstruction or amalgamation of
the Company with or into, another corporation (other than a consolidation or
share reconstruction or amalgamation which does not result in any
reclassification or change of the outstanding Shares), the corporation formed by
such consolidation or share reconstruction or amalgamation shall execute and
deliver to the Holder a supplemental Purchase Warrant providing that the holder
of each Purchase Warrant then outstanding or to be outstanding shall have the
right thereafter (until the stated expiration of such Purchase Warrant) to
receive, upon exercise of such Purchase Warrant, the kind and amount of shares
of stock and other securities and property receivable upon such consolidation or
share reconstruction or amalgamation, by a holder of the number of Shares of the
Company for which such Purchase Warrant might have been exercised immediately
prior to such consolidation, share reconstruction or amalgamation, sale or
transfer. Such supplemental Purchase

 

A-7

--------------------------------------------------------------------------------


 

Warrant shall provide for adjustments which shall be identical to the
adjustments provided for in this Section 6. The above provision of this
Section shall similarly apply to successive consolidations or share
reconstructions or amalgamations.

 

6.3                               Elimination of Fractional Interests. The
Company shall not be required to issue certificates representing fractions of
Shares upon the exercise of the Purchase Warrant, nor shall it be required to
issue scrip or pay cash in lieu of any fractional interests, it being the intent
of the parties that all fractional interests shall be eliminated by rounding any
fraction up or down, as the case may be, to the nearest whole number of Shares
or other securities, properties or rights.

 

7.                                      Reservation and Listing. The Company
shall at all times reserve and keep available out of its authorized Shares,
solely for the purpose of issuance upon exercise of the Purchase Warrants, such
number of Shares or other securities, properties or rights as shall be issuable
upon the exercise thereof. The Company covenants and agrees that, upon exercise
of the Purchase Warrants and payment of the Exercise Price therefor, in
accordance with the terms hereby, all Shares and other securities issuable upon
such exercise shall be duly and validly issued, fully paid and non-assessable
and not subject to preemptive rights of any shareholder. The Company further
covenants and agrees that upon exercise of the Purchase Warrants and payment of
the exercise price therefor, all Shares and other securities issuable upon such
exercise shall be duly and validly issued, fully paid and non-assessable and not
subject to preemptive rights of any shareholder. As long as the Purchase
Warrants shall be outstanding, the Company shall use its commercially reasonable
efforts to cause all Shares issuable upon exercise of the Purchase Warrants to
be listed (subject to official notice of issuance) on all national securities
exchanges (or, if applicable, on the OTC Bulletin Board or any successor trading
market) on which the Shares issued to the public in the Offering may then be
listed and/or quoted.

 

8.                                      Certain Notice Requirements.

 

8.1                               Holder’s Right to Receive Notice. Nothing
herein shall be construed as conferring upon the Holders the right to vote or
consent or to receive notice as a shareholder for the election of directors or
any other matter, or as having any rights whatsoever as a shareholder of the
Company. If, however, at any time prior to the expiration of the Purchase
Warrants and their exercise, any of the events described in Section 8.2 shall
occur, then, in one or more of said events, the Company shall give written
notice of such event at least fifteen days prior to the date fixed as a record
date or the date of closing the transfer books for the determination of the
shareholders entitled to such dividend, distribution, conversion or exchange of
securities or subscription rights, or entitled to vote on such proposed
dissolution, liquidation, winding up or sale. Such notice shall specify such
record date or the date of the closing of the transfer books, as the case may
be. Notwithstanding the foregoing, the Company shall deliver to each Holder a
copy of each notice given to the other shareholders of the Company at the same
time and in the same manner that such notice is given to the shareholders.

 

8.2                               Events Requiring Notice. The Company shall be
required to give the notice described in this Section 8 upon one or more of the
following events: (i) if the Company shall take a record of the holders of its
Shares for the purpose of entitling them to receive a dividend or distribution
payable otherwise than in cash, or a cash dividend or distribution payable
otherwise than out of retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company, (ii) the
Company shall offer to all the holders of its Shares any additional shares of
capital stock of the Company or securities convertible into or exchangeable for
shares of capital stock of the Company, or any option, right or warrant to
subscribe therefor, or (iii) a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or share reconstruction
or amalgamation) or a sale of all or substantially all of its property, assets
and business shall be proposed.

 

A-8

--------------------------------------------------------------------------------


 

8.3                               Notice of Change in Exercise Price. The
Company shall, promptly after an event requiring a change in the Exercise Price
pursuant to Section 6 hereof, send notice to the Holders of such event and
change (“Price Notice”). The Price Notice shall describe the event causing the
change and the method of calculating same and shall be certified as being true
and accurate by the Company’s Chief Financial Officer.

 

8.4                               Transmittal of Notices. All notices, requests,
consents and other communications under this Purchase Warrant shall be in
writing and shall be deemed to have been duly made when hand delivered, or
mailed by express mail or private courier service: (i) if to the registered
Holder of the Purchase Warrant, to the address of such Holder as shown on the
books of the Company, or (ii) if to the Company, to following address or to such
other address as the Company may designate by notice to the Holders:

 

If to the Holder:

 

Aegis Capital Corp.
810 Seventh Avenue, 11th Floor
New York, New York 10019
Attn: Mr. David Bocchi, Managing Director of Investment Banking

Fax No.: (212) 813-1047

 

with a copy (which shall not constitute notice) to:

 

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

1633 Broadway

New York, NY 10019

Attn: Oded Har-Even, Esq.

Fax No.:  212-660-5002

 

If to the Company:

 

Marathon Patent Group, Inc.

11100 Santa Monica Blvd., Ste. 380

Los Angeles, CA 90025

Attention:  Chief Financial Officer

Facsimile No.:  (703) 224-8801

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, NY 10006 Facsimile: (212)980-5192

Attention:  Harvey Kesner, Esq.

 

9.                                      Miscellaneous.

 

9.1                               Amendments. The Company and Aegis may from
time to time supplement or amend this Purchase Warrant without the approval of
any of the Holders in order to cure any ambiguity, to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provisions herein, or to make any other provisions in regard to matters or
questions arising hereunder that

 

A-9

--------------------------------------------------------------------------------


 

the Company and Aegis may deem necessary or desirable and that the Company and
Aegis deem shall not adversely affect the interest of the Holders. All other
modifications or amendments shall require the written consent of and be signed
by the party against whom enforcement of the modification or amendment is
sought.

 

9.2                               Headings. The headings contained herein are
for the sole purpose of convenience of reference, and shall not in any way limit
or affect the meaning or interpretation of any of the terms or provisions of
this Purchase Warrant.

 

9.3.                            Entire Agreement. This Purchase Warrant
(together with the other agreements and documents being delivered pursuant to or
in connection with this Purchase Warrant) constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.

 

9.4                               Binding Effect. This Purchase Warrant shall
inure solely to the benefit of and shall be binding upon, the Holder and the
Company and their permitted assignees, respective successors, legal
representative and assigns, and no other person shall have or be construed to
have any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Purchase Warrant or any provisions herein contained.

 

9.5                               Governing Law; Submission to Jurisdiction;
Trial by Jury. This Purchase Warrant shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflict of laws principles thereof. The Company hereby agrees that
any action, proceeding or claim against it arising out of, or relating in any
way to this Purchase Warrant shall be brought and enforced in the New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. The Company hereby waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum. Any process or summons to be served upon the Company may be served by
transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in
Section 8 hereof. Such mailing shall be deemed personal service and shall be
legal and binding upon the Company in any action, proceeding or claim. The
Company and the Holder agree that the prevailing party(ies) in any such action
shall be entitled to recover from the other party(ies) all of its reasonable
attorneys’ fees and expenses relating to such action or proceeding and/or
incurred in connection with the preparation therefor.  The Company (on its
behalf and, to the extent permitted by applicable law, on behalf of its
stockholders and affiliates) and the Holder hereby irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

9.6                               Waiver, etc. The failure of the Company or the
Holder to at any time enforce any of the provisions of this Purchase Warrant
shall not be deemed or construed to be a waiver of any such provision, nor to in
any way affect the validity of this Purchase Warrant or any provision hereof or
the right of the Company or any Holder to thereafter enforce each and every
provision of this Purchase Warrant. No waiver of any breach, non-compliance or
non-fulfillment of any of the provisions of this Purchase Warrant shall be
effective unless set forth in a written instrument executed by the party or
parties against whom or which enforcement of such waiver is sought; and no
waiver of any such breach, non-compliance or non-fulfillment shall be construed
or deemed to be a waiver of any other or subsequent breach, non-compliance or
non-fulfillment.

 

9.7                               Execution in Counterparts. This Purchase
Warrant may be executed in one or more

 

A-10

--------------------------------------------------------------------------------


 

counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Such counterparts may be delivered by
facsimile transmission or other electronic transmission.

 

9.8                               Exchange Agreement. As a condition of the
Holder’s receipt and acceptance of this Purchase Warrant, Holder agrees that, at
any time prior to the complete exercise of this Purchase Warrant by Holder, if
the Company and Aegis enter into an agreement (“Exchange Agreement”) pursuant to
which they agree that all outstanding Purchase Warrants will be exchanged for
securities or cash or a combination of both, then Holder shall agree to such
exchange and become a party to the Exchange Agreement.

 

[Signature Page Follows]

 

A-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the      day of April, 2017.

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-12

--------------------------------------------------------------------------------


 

[Form to be used to exercise Purchase Warrant]

 

Date:            , 20

 

The undersigned hereby elects irrevocably to exercise the Purchase Warrant for
       shares of common stock, $0.0001 par value per share (the “Shares”), of
Marathon Patent Group, Inc., a Nevada corporation (the “Company”), and hereby
makes payment of $     (at the rate of $     per Share) in payment of the
Exercise Price pursuant thereto. Please issue the Shares as to which this
Purchase Warrant is exercised in accordance with the instructions given below
and, if applicable, a new Purchase Warrant representing the number of Shares for
which this Purchase Warrant has not been exercised.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase    
Shares of the Company under the Purchase Warrant for        Shares, as
determined in accordance with the following formula:

 

X

=

Y(A-B)

A

 

Where,

X   =    The number of Shares to be issued to Holder;

Y   =   The number of Shares for which the Purchase Warrant is being exercised;

A   =   The fair market value of one Share which is equal to $     ; and

B   =   The Exercise Price which is equal to $       per share

 

The undersigned agrees and acknowledges that the calculation set forth above is
subject to confirmation by the Company and any disagreement with respect to the
calculation shall be resolved by the Company in its sole discretion.

 

Please issue the Shares as to which this Purchase Warrant is exercised in
accordance with the instructions given below and, if applicable, a new Purchase
Warrant representing the number of Shares for which this Purchase Warrant has
not been converted.

 

Signature

 

 

 

 

Signature Guaranteed

 

 

 

A-13

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name:

 

 

 

(Print in Block Letters)

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the Purchase Warrant without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank, other than a savings bank, or by a
trust company or by a firm having membership on a registered national securities
exchange.

 

A-14

--------------------------------------------------------------------------------


 

[Form to be used to assign Purchase Warrant]

 

ASSIGNMENT

 

(To be executed by the registered Holder to effect a transfer of the within
Purchase Warrant):

 

FOR VALUE RECEIVED,                    does hereby sell, assign and transfer
unto the right to purchase shares of common stock, $0.0001 par value per share,
of Marathon Patent Group, Inc., a Nevada corporation (the “Company”), evidenced
by the Purchase Warrant and does hereby authorize the Company to transfer such
right on the books of the Company.

 

Dated:           , 20

 

Signature

 

 

 

 

Signature Guaranteed

 

 

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Purchase Warrant without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank, other than a savings bank,
or by a trust company or by a firm having membership on a registered national
securities exchange.

 

A-15

--------------------------------------------------------------------------------


 

Exhibit B

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

--------------------------------------------------------------------------------